Citation Nr: 1200823	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  08-04 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for residuals of a fracture to the left tibia and left ankle.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from March 1959 to February 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for residuals of fractures of the left tibia and left ankle.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is warranted with respect to the Veteran's claim for service connection.

The Veteran has a right to request a hearing before the issuance of a Board decision. See 38 C.F.R. § 20.700 (2011).  Generally, such request must be received within 90 days from notification of certification of the appeal.  See 38 C.F.R. § 20.1304(a) (2011).  In the instant case, the Veteran's appeal was certified to the Board on April 29, 2008.  On August 28, 2008, more than 90 days after the Veteran was notified of certification to the Board, the Veteran requested a videoconference hearing before the Board.  The Board notes, however, that additional lay statements and medical treatment records were added to the record after the date of certification to the Board.  In light of such circumstances, the Board concludes that there is an outstanding request for a hearing before the Board.  As such hearing has not yet been conducted, this matter should be remanded to schedule the Veteran for a videoconference hearing.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2011).


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Member of the Board in accordance all applicable procedures.  The Veteran and his representative should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2011).

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


